     Case 3:19-cv-01319-LAB-JLB Document 13 Filed 12/11/19 PageID.102 Page 1 of 2



     Anton Ewing, Pro Se
1    3077 B Clairmont Drive #372
     San Diego, CA 92117
2    (619) 719-9640
     anton@antonewing.com
3    Pro Se Plaintiff
4
     William L. Miltner, Esq. SBN 139097
5    Autumn S. Frye, Esq. SBN 249421
     MILTNER & MENCK, APC
6    Emerald Plaza
     402 West Broadway, Suite 800
7    San Diego, California 92101
     Telephone (619) 615-5333
8    Telefax (619) 615-5334
     Attorney for Defendant
9
                 THE UNITED STATES FEDERAL DISTRICT COURT
10
                      SOUTHERN DISTRICT OF CALIFORNIA
11
                                             )   Civil Case No. 3:19-cv-01319-LAB-
12   Anton Ewing, an individual,             )   JLB
                                             )
13               Plaintiff,                  )
                                             )   JOINT MOTION PURSUANT TO
14         vs.                               )   STIPULATION TO DISMISS
                                             )   ENTIRE ACTION WITH
15
     FundShop, LLC, also known as            )   PREJUDICE
                                             )
16
     Fundshop                                )
                                             )
17                                           )
                 Defendant                   )
18

19         IT IS HEREBY STIPULATED by and between the parties to this action,
20   Plaintiff Anton Ewing, In Pro Se, and through counsel for Defendant B & S
21   CONSULTING GROUP L.L.C., erroneously sued as FundShop, LLC, also known
22   as Fundshop, that the above-captioned action be and hereby is dismissed, with
23   prejudice, pursuant to FRCP 41(a)(1).
24

25



     JOINT MOTION PURSUANT TO STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE- 1
     Case 3:19-cv-01319-LAB-JLB Document 13 Filed 12/11/19 PageID.103 Page 2 of 2




     DATED:      12/11/19                /s/ Anton Ewing
1
                                         Anton Ewing
2                                        Plaintiff In Pro Se
3
                                         Email: anton@antonewing.com

4

5
                                         MILTNER & MENCK, APC
6    DATED:      12/11/19
7
                                         By:   /s/ William Miltner, Esq.
8
                                               William Miltner, Esq.
9                                              MILTNER & MENCK, APC
                                               Attorney for Defendant
10                                             FundShop, LLC also known as
                                               Fundshop
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     JOINT MOTION PURSUANT TO STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE- 2
